Citation Nr: 0901156	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  07-11 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for dilation, left 
atrium.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected chondromalacia, right knee.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected patellofemoral pain syndrome, 
left knee.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected hypertension.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected residual scar, status post 
right ankle fracture.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from November 1984 to 
January 2006.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the veteran's claim for service connection for 
dilation, left atrium, and which granted service connection 
for chondromalacia, right knee, patellofemoral pain syndrome, 
left knee, hypertension, and residual scar, status post right 
ankle fracture, with each disability assigned a separate 10 
percent evaluation.  


FINDINGS OF FACT

1.  The veteran does not have a heart disability manifested 
by dilation of the left atrium that was present in service or 
that is otherwise related to such service.  

2.  The veteran's service-connected chondromalacia, right 
knee, is shown to be productive of pain, and extension to 0 
degrees and flexion to 140 degrees; but not moderate 
recurrent subluxation or lateral instability, or ankylosis.  

3.  The veteran's service-connected patellofemoral pain 
syndrome, left knee, is shown to be productive of pain, and 
extension to 0 degrees and flexion to 140 degrees; but not 
moderate recurrent subluxation or lateral instability, or 
ankylosis.  

4.  The veteran's service-connected hypertension is 
characterized by diastolic blood pressure predominantly less 
than 110, and systolic blood pressure predominantly less than 
200.  

5.  The veteran's service-connected residual scar, status 
post right ankle fracture, does not cause limitation of 
motion, and does not measure 77 square centimeters or 
greater, and is not productive of functional loss.  


CONCLUSIONS OF LAW

1.  The veteran does not have dilation, left atrium, as the 
result of disease or injury that was incurred during her 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008). 

2.  The schedular criteria for an initial rating in excess of 
10 percent for the veteran's service-connected 
chondromalacia, right knee, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5259, 5260, 
5261, 5262 (2008).  

3.  The schedular criteria for an initial rating in excess of 
10 percent for the veteran's service-connected patellofemoral 
pain syndrome, left knee, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5259, 5260, 5261, 
5262 (2008).  

4.  The schedular criteria for an initial rating in excess of 
10 percent for the veteran's service-connected hypertension 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.104, Diagnostic Code 7101 (2008).  

5.  The schedular criteria for an initial rating in excess of 
10 percent for the veteran's service-connected residual scar, 
status post right ankle fracture, have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(a) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.102, 3.159, 3.321(b)(1), 4.7, 4.118, 
Diagnostic Codes 7801, 7805 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.  

The veteran's service medical records show that she received 
a number of treatments for complaints of chest pain beginning 
as early as 1985, at which time she was noted to have sinus 
bradycardia.  An April 2003 ECG (electrocardiogram) report 
was noted to be normal, with borderline LAE (left atrial 
enlargement).  An April 2003 exercise stress test contains an 
overall impression of "normal stress test."  An August 2003 
ECG, and a March 2005 chest X-ray, were normal.  In August 
2005, she reported a history of mitral valve prolapse and 
intermittent chest pain.  An accompanying transthoracic 
echocardiogram report notes that there was no 
echocardiographic evidence for mitral valve prolapse, that 
the estimated pulmonary artery systolic pressure was within 
the normal range, and that the left atrium was mildly 
dilated.  

The veteran's separation examination report, dated in August 
2005, shows that her heart was clinically evaluated as 
normal, and there was a notation of left atrium dilation.  An 
EKG (ECG) was noted to show sinus bradycardia with an 
otherwise normal ECG.  An associated "report of medical 
history" shows that the veteran reported a history of mitral 
valve dysfunction, and the report notes a history of atypical 
chest pain.  An accompanying ECG notes sinus bradycardia, and 
a normal ECG.  

A VA pre-discharge examination report, dated in October 2005, 
contains diagnoses that include "left atrium dilated."    

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between October 2005 and 2007.  The 
VA evidence includes echocardiogram test results, dated in 
June 2006, and May 2007, both of which note that the left 
ventricle size, wall thickness, wall motion, diastolic 
function, and systolic function, were all normal, that the 
mitral valve was normal, and that the veteran had an ejection 
fraction of 60 to 65 percent.  

A November 2006 VA exercise stress test report contains 
conclusions that note negative testing for ischemia, with 
mild impairment by the patient's inability to achieve the 
target heart rate, normal exercise capacity, an attenuated 
heart response to exercise "probably secondary to beta-
blocker therapy," and no exercise-induced chest pain or 
dysrhythmia.   

Additional testing was undertaken in order to fully and 
carefully address this issue.  A VA heart examination report, 
dated in June 2007, shows that the veteran reported a history 
of atypical chest pain and hiatal hernia symptoms twice a 
month, lasting 20 minutes.  The report notes a history of 
possible mitral valve/atrial dilation.  A Metabolic 
Equivalents (METS) workload of "normal 8-10" was noted, 
along with notations that the veteran was able to walk two 
miles, two to three times per week, and that she was working 
full-time in a supply operation at a desk job, with some 
walking and standing.  The report further notes that there 
was no chronic congestive heart failure, valvular heart 
disease, endocarditis, pericarditis, myocardial infarction, 
valve replacement, coronary bypass surgery, cardiac 
transplantation, or hyperthyroid heart disease, and that 
there was no effect on the veteran's usual occupation and 
activities.  The diagnosis notes hypertension, and "atrial 
dilation and heart disease claimed, not found, normal 
echocardiogram."  Such a finding provides evidence against 
this claim.   

A September 2007 VA progress note shows complaints of chest 
pain.  An accompanying ECG notes "instrument diagnoses" of 
normal sinus rhythm, and a normal ECG when compared to the 
June 2006 ECG, with no significant change found, providing 
more evidence against this claim.  

An October 2007 VA progress note also shows complaints of 
chest pain.  An accompanying cardiac nuclear stress test 
contains an impression of normal myocardial perfusion 
imaging, with a mildly decreased uptake of radioactivity in 
the anterior wall, and a left ventricular ejection fraction 
of 55 percent, characterized as "normal", providing yet 
more evidence against this claim.  

The Board finds that the preponderance of the evidence shows 
that the veteran does not have a disability manifested by 
dilation of her left atrium, and that the claim must be 
denied.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation).  In this 
regard, the Board initially notes that VA generally does not 
grant service connection for symptoms which have not been 
associated with trauma or a disease process.  See e.g., 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
In this case, the veteran was noted to have sinus bradycardia 
during service, with a mildly dilated left atrium.  However, 
her ECG's were otherwise normal, and service examiners did 
not associate her left atrial dilation with a disease process 
or otherwise afford her a diagnosis of a "heart 
disability".  In addition, following service, she has been 
afforded extensive testing.  Of particular note, the June 
2007 VA examination report shows that the diagnosis noted 
that atrial dilation and heart disease was claimed, but not 
found, and that the veteran's echocardiogram was normal.  
This report is highly probative evidence against a finding of 
a current disability.  In this report, the examiner indicated 
that the veteran's medical files had been reviewed.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.).  

Furthermore, a subsequent ECG, dated in September 2007 was 
normal, and an October 2007 VA cardiac nuclear stress test 
resulted in an impression of normal myocardial perfusion 
imaging, with a normal left ventricular ejection fraction.  

In summary, there is no competent evidence to show that the 
veteran has a heart disability manifested by left atrial 
dilation.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.    

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).   

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  The issue on appeal is based 
on the contention that the veteran has a heart disability, 
manifested by left atrial dilation, that was caused by 
service.  In this case, when the veteran's service and post-
service medical records are considered (which indicate that 
the veteran does not have heart disability manifested by left 
atrial dilation), the Board finds that the medical evidence 
outweighs the veteran's contentions that she has a heart 
disability that is related to her service.   

In February 2006, the RO granted service connection for 
chondromalacia, right knee, patellofemoral pain syndrome, 
left knee, hypertension, and residual scar, status post right 
ankle fracture, with each disability assigned a separate 10 
percent evaluation.  In each case, the RO assigned an 
effective date for service connection (and the 10 percent 
rating) of February 1, 2006.  The veteran filed a notice of 
disagreement as to the issues of entitlement to higher 
evaluations.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

The veteran is appealing the original assignments of 
disability evaluations following awards of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found. Fenderson; see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).   

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2008).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2008).

Each disability must be viewed in relation to its history.  
38 C.F.R. § 4.1 (2008).  With regard to the claims for an 
initial evaluation in excess of 10 percent for service-
connected chondromalacia, right knee, and service-connected 
patellofemoral pain syndrome, left knee, the veteran's 
service medical records show a number of treatments for knee 
pain.  An August 2000 X-ray for the right knee was normal.  A 
September 2000 magnetic resonance imaging (MRI) study for the 
right knee noted chondromalacia, with marrow changes within 
the patella involving the medial facet, and no evidence of 
ligamentous or meniscal tear.  The assessments for the right 
knee included PFPS (patellofemoral pain syndrome).  The 
veteran's separation examination report, dated in August 
2005, notes right knee chondromalacia, left knee PFPS, and 
complaints of right knee pain, popping, and tenderness to 
palpation.  

An October 2005 VA pre-discharge examination report, shows 
that the knees had flexion to 140 degrees.  This report 
specifically states that ankylosis was not present.  The 
report notes deep tendon reflexes of 2+, with intact 
sensation.  Posture and gait were normal.  The report 
indicates that the only objective findings as to the knees 
were that they were tender to palpation bilaterally, and pain 
with the Mc Murray test on the right knee.  Muscle strength 
was noted to be equal bilaterally, with no pain, weakness, or 
increased pain during repetitive movements or when resistance 
was applied.  The report notes that any further findings as 
to additional limitation of motion would be speculative.  A 
left knee X-ray was noted to show minimal calcific density, 
otherwise normal.  The diagnoses included right knee 
chondromalacia, and left knee patellofemoral pain syndrome, 
providing evidence against both claims.   

The RO has evaluated the veteran's knee disabilities under 
38 C.F.R. § 4.71a, Diagnostic Codes 5019-5260.  See 38 C.F.R. 
§ 4.27 (2008) (hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen; unlisted disabilities requiring rating by analogy 
will be coded first the numbers of the most closely related 
body part and "99").  This hyphenated diagnostic code may 
be read to indicate that bursitis is the service-connected 
disorder, and it is rated as if the residual condition is 
limitation of knee flexion under DC 5260.  

Under 38 C.F.R. § 4.71a, DC 5260, a 10 percent evaluation is 
warranted where knee flexion is limited to 45 degrees.  

Important for this case, a 20 percent evaluation is warranted 
where knee flexion is limited to 30 degrees.  

In addition, the following diagnostic codes are also relevant 
to the claim:

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is 
warranted for slight recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating is warranted 
for moderate recurrent subluxation or lateral instability.  

Under 38 C.F.R. § 4.71a, DC 5256, a 30 percent rating is 
warranted for ankylosis of the knee with favorable angle in 
full extension or slight flexion between 0 degrees and 10 
degrees.  

Under 38 C.F.R. § 4.71a, DC 5261, a 10 percent evaluation is 
warranted where knee extension is limited to 10 degrees.  A 
20 percent evaluation is warranted where knee extension is 
limited to 15 degrees.  

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.

The relevant medical evidence consists of VA progress notes, 
dated between 2005 and 2007, and two VA examination reports.

The only recorded ranges of motion in the claims files are 
found in a June 2007 VA examination report, which shows that 
the knees had extension to 0 degrees, and flexion to 140 
degrees.  In addition, a VA progress note, dated in April 
2007, notes a history of arthritis of the knees, and 
complaints of knee ache, that the range of motion was normal 
(specific degrees of motion were not provided), and that 
there was no effusion.  

The Board finds that a rating in excess of 10 percent for 
either knee under DC 5261 is not warranted.  The evidence 
does not show that the veteran had left knee or right knee 
extension limited to 10 degrees.  In fact, the criteria for 
even a compensable rating under DC 5261 are not shown to have 
been met.  Accordingly, the Board finds that the criteria for 
a rating in excess of 10 percent under DC 5261 have not been 
met for either knee.  

As for the possibility of a higher rating under another 
diagnostic code, Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), a rating in excess of 10 percent is not warranted 
under DC 5260, as the evidence does not show that the veteran 
had either right knee or left knee flexion limited to 30 
degrees.  In addition, there is no evidence of right knee or 
left knee ankylosis for a higher rating under DC 5256.  With 
regard to DC 5257, the only specific finding as to stability 
is found in the June 2007 VA examination report, which 
indicates that knee stability was normal and that the 
anterior and posterior cruciate ligaments, and the medial and 
lateral meniscus ligaments, had normal stability.  The report 
further notes that there have not been any episodes of 
dislocation or recurrent subluxation.  The Board therefore 
finds that the evidence is insufficient to show moderate 
recurrent subluxation or lateral instability of either the 
right knee or the left knee under DC 5257.  In making this 
determination, the Board finds that since DC 5257 is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202, 
204-206 (1995); do not apply.  Johnson v. Brown, 9 Vet. App. 
7, 9 (1996).  

With regard to DC's 5260 and 5261, a higher evaluation is not 
warranted for functional loss.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995); VAGCOPPREC 9- 
98.  In this case, the medical evidence does not contain 
evidence of such symptoms as neurological impairment, 
incoordination, loss of strength, or any other findings that 
would support a higher rating on the basis of functional loss 
due to pain.  The June 2007 VA examination report notes 
complaints of a lack of endurance when using stairs, and a 
history of using a knee brace, which was not currently being 
used.  The report notes a normal gait without functional 
limitations.  An X-ray report for the knees contains an 
impression of "normal."  The relevant diagnosis notes that 
bilateral knee chondromalacia was claimed, but that 
examination and X-rays were normal.  The report states that 
there was no change in motion upon repeated and resisted 
testing of the joints, and that no additional limitation was 
noted.  

In summary, there is no medical evidence showing that the 
veteran has such symptoms as muscle atrophy, neurological 
impairment, or incoordination attributable to the right knee, 
or the left knee.  Therefore, even taking into account the 
notations of knee pain, the Board finds that, when the ranges 
of motion in the right knee and the left knee are considered 
together with the evidence of functional loss due to right 
knee and left knee pathology, the evidence is insufficient to 
show that the loss of motion in the right knee, or the left 
knee, more nearly approximates the criteria for a 20 percent 
rating under either DC 5260 or DC 5261, even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45.  

Simply stated, without taking into consideration pain, there 
would be no basis for the current evaluations. 

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that a 
separate rating must be based upon additional disability.  
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9- 
98, 63 Fed. Reg. 56,704 (1998).  However, given the 
previously described findings, the Board has determined that 
the evidence is insufficient to show that a separate rating 
is warranted for instability of either knee.  

Separate ratings under 38 C.F.R. § 4.71a, DC Code 5260 and DC 
5261 may be assigned for disability of the same joint, if 
none of the symptomatology on which each rating is based is 
duplicative or overlapping.  See VAOPGCPREC 9-04, 69 Fed. 
Reg. 59990 (2005).  In this case, however, as set forth 
above, none of the medical evidence shows that the veteran's 
right knee, or left knee, extension is limited to the extent 
necessary to meet the criteria for separate compensable 
ratings.  38 C.F.R. § 4.71, Plate II, DC's 5260.  
Additionally, to assign two, separate compensable ratings 
solely based on painful motion under two separate diagnostic 
codes (i.e., under Diagnostic Codes 5260 and 5261) would be 
in violation of the rule of pyramiding.  See 38 C.F.R. § 
4.14; VAOPGCPREC 9-04.  Accordingly, the claims must be 
denied.  

The veteran's hypertension is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, 
for hypertensive vascular disease.  Under DC 7101, a 10 
percent evaluation is warranted for diastolic pressure 
predominantly 100 or more, or systolic pressure of 160 or 
more, or as a minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A 20 percent 
rating is warranted when diastolic pressure is predominantly 
110 or more, or when systolic pressure is predominantly 200 
or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The term "hypertension" means that the diastolic blood 
pressure is predominantly 90 millimeters (mm) or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160mm or greater with a diastolic 
blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2007) [Note 1].  

As for the history of this disability, the veteran's service 
medical records show a number of treatments for hypertension.  
Her separation examination report, dated in August 2005, 
notes hypertension, and shows that the veteran reported that 
she was taking medication for control of her hypertension.  
See 38 C.F.R. § 4.1.  

A VA hypertension examination report, dated in June 2007, 
shows that the veteran was noted to be taking metoprolol 
twice a day for blood pressure.  On examination, her blood 
pressure was 137/75.  

VA progress notes, dated between 2005 and 2007, contain a 
number of blood pressure readings, in which the diastolic 
readings ranged from 75 to 102, and the systolic readings 
ranged from 131 to 156.  

In summary, none of the blood pressure readings show systolic 
pressure of 200 or more, or diastolic pressure of 110 or 
more.  Given the foregoing, the Board finds that the 
preponderance of the medical evidence does not show that the 
veteran predominantly has had diastolic pressure of 110 or 
more, or systolic pressure readings of 200 or more.  Thus, 
because neither the veteran's diastolic pressure readings, or 
systolic pressure readings, predominantly meet the schedular 
criteria under Diagnostic Code 7101, a rating in excess of 10 
percent is not warranted for hypertension.  

The final issue is a claim of entitlement to an initial 
evaluation in excess of 10 percent for service-connected 
residual scar, status post right ankle fracture.  The Board 
notes that service connection is also in effect for residuals 
of a right ankle fracture, which has been evaluated 
separately, and that the evaluation of this disability is not 
currently on appeal.  

The veteran's service medical records show that in June 2001, 
she underwent an ORIF (open reduction, internal fixation) 
after she slipped in a ditch and fractured her right ankle.  
The veteran's separation examination report, dated in August 
2005, notes a postoperative scar of the right ankle.  An 
October 2005 VA pre-discharge examination report shows that 
the veteran had a 7 centimeter (cm.) x 0.7 cm. light brown 
postoperative scar on the left side of her right ankle.  See 
38 C.F.R. § 4.1.  

The RO has evaluated the veteran's residual scar, status post 
right ankle fracture, under 38 C.F.R. § 4.118, DC 7805.  
Under DC 7805, scars, other, will be rated on limitation of 
function of the part affected.  

Under 38 C.F.R. § 4.118, DC 7801 (scars other than scars of 
the head, face, or neck, that are deep or cause limited 
motion), a 20 percent evaluation is warranted for an area or 
areas exceeding 12 square inches (77 square centimeters).  
Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk will be separately rated and combined in 
accordance with 38 C.F.R. § 4.25.  Note (1).  A deep scar is 
one associated with underlying soft tissue damage.  Note (2).

Here, the medical evidence does not reflect that the 
manifestations required for an evaluation in excess of 10 
percent are present.  With regard to DC 7805, there is no 
evidence to show that her scar is productive of a limitation 
of right ankle function.  With regard to DC 7801, there is no 
medical evidence to show that the veteran's right ankle scar 
exceeds 12 square inches.  Therefore, the criteria for a 
rating in excess of 10 percent are not shown to have been met 
under DC 7801 or 7805.  

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. Section 3.321(b)(1) 
in the first instance, the Board is not precluded from 
considering whether the case should be referred to the 
Director of VA's Compensation and Pension Service.  Thus, the 
Board has reviewed the entirety of the disability picture, 
but finds that it is not so exceptional or unusual as to 
render impractical the application of the regular schedular 
criteria.  For this reason, the Board finds no basis to refer 
this case for consideration of an extraschedular rating.  

The Board finds that the post-service medical record provides 
evidence, overall, against all of these claims, outweighing 
the veteran's statements regarding the nature and extent of 
these disorders. 

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

VA has made all reasonable efforts to assist the veteran in 
the development of her claims, has notified her of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist her.  In a letter, dated in August 2005, the veteran 
was notified of the information and evidence needed to 
substantiate and complete the claims.  The August 2005 VCAA 
notice complied with the requirement that the notice must 
precede the adjudication.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
With regard to the service connection claim, no further 
notice is needed as to any disability rating or effective 
date matters.  As this claim has been denied, any questions 
as to the disability rating or the appropriate effective date 
to be assigned are moot.  Therefore, VA's duty to notify the 
appellant has been satisfied, and no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

With regard to the claims for increased initial evaluations, 
the Court, in Dingess, also stated the following:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated, 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice was 
intended to serve has been fulfilled.

Id. at 491.

Furthermore, the Court stated that once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional § 5103(a) notice.  Id. at 493.  While the veteran 
has not claimed that VA has not complied with the notice 
requirements of the VCAA, § 5103(a) and § 3.159(b)(1) are no 
longer applicable in the instant case.  Service connection 
was granted in February 2006, disability ratings were 
assigned, and effective dates were established.  Therefore 
the veteran's claims were substantiated as of February 2006.  
Any error in failing to provide §5103(a) notice could not be 
prejudicial to the veteran because the purpose of §5103(a) 
notice is to provide notice of what is required for the 
veteran to substantiate his claim, and here, his claim has 
been substantiated.  See Id. (holding that the Board does not 
commit prejudicial error in concluding that a VCAA-notice 
letter complied with § 5103(a) and § 3.159(b), where a claim 
for service connection has been substantiated, because such 
notice is not required).  

The Court also found that once a claim for service connection 
is substantiated VA's statutory duties are specified under § 
5104 and § 7105, and applicable regulatory duties are found 
at 38 C.F.R. § 3.103.  Id.

VA satisfied these duties by issuance of complying rating 
decision in February 2006, the November 2006 statement of the 
case, and the supplemental statements of the case, dated in 
February, June, and November of 2007.  The veteran was 
afforded the opportunity for a hearing, but did not request 
one.  In June 2007, she stated that she had no further 
evidence to submit, and that she desired to have her claims 
adjudicated as soon as possible.  

The Board has considered the recent decision of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  However, this case 
pertains to the requirements of 38 U.S.C.A. § 5103(a) for 
increased evaluation claims other than those based on initial 
evaluations.  Here, the claims involve initial evaluations, 
and as previously noted, the Court in Dingess held that in 
such cases section 5103(a) notice is not required, because 
the purpose that the notice was intended to serve has been 
fulfilled.  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records.  The veteran has been afforded examinations, 
and with regard to the service connection claim, an 
etiological opinion is unnecessary, as the Board has 
determined that she does not have the claimed disability.  
See 38 C.F.R. § 3.159(d).  

Simply stated, the Board finds that the service and post-
service medical record provides evidence against these 
claims.  The Board therefore concludes that decisions on the 
merits at this time do not violate the VCAA, nor prejudice 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

Service connection for a heart disability manifested by left 
atrial dilation is denied.

An initial rating in excess of 10 percent for service-
connected chondromalacia, right knee, is denied.  

An initial rating in excess of 10 percent for service-
connected patellofemoral pain syndrome, left knee, is denied.  

An initial rating in excess of 10 percent for service-
connected hypertension is denied.  

An initial rating in excess of 10 percent for service-
connected residual scar, status post right ankle fracture, is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


